   Case 4:19-mj-00074-DEM Document 1 Filed 05/30/19 Page 1 of 3 PageID# 1


                       IN THE UNITED STATES DISTRICT COURT
                                                                                     bled
                                                                                  May 3 0 30)9 ,
                       FOR THE EASTERN DISTRICT OF VIRGINIA


                                NEWPORT NEWS DIVISION

UNITED STATES OF AMERICA
                                                          CASE NO.
             VS.

                                                         COURT DATE: June 12,2019
AUBRIE B. HARRISON


                                CRIMINAL INFORMATION



                                        CHARGE ONE

                             (Misdemeanor)Ticket No.7025779


THE UNITED STATES ATTORNEY CHARGES:



That on or about March 18,2019, at Langley Air Force Base, Virginia, on lands acquired for the
use ofthe United States, within the special maritime and territorialjurisdiction ofthe United
States and in the Eastern District of Virginia, AUBRIE B. HARRISON,did intentionally
unlawfully destroy, deface, damage property, of which was not her own to wit: kicking vehicle
and striking vehicle with her own car. (In violation of Title 18, United States Code, Section 7
and 13, which assimilates the Code of Virginia 18.2-137).




                                                           G.ZACHARY TERWILLIGER
                                                           United States Attorney


                                                   BY:
                                                   JereimfjMTStioier^
                                                   Sp^dal As^ltant United States Attorney
                                                   Attorney for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakeffont Commons
                                                   Newport News Virginia 23606
                                                   Phone:(757)225-8512
                                                   Email: jeremy.skinner@us.af.mil
Case 4:19-mj-00074-DEM Document 1 Filed 05/30/19 Page 2 of 3 PageID# 2



     t   i




                           NEWPORT NEWS.VIRGINIA
                           CLERK US DISTRICT COURT
                            im HAY 2^^ P 3^ lU
   Case 4:19-mj-00074-DEM Document 1 Filed 05/30/19 Page 3 of 3 PageID# 3

                                CERTIFICATE OF SERVICE


I, Jeremy M.Skinner, hereby certify that on May 29,2019,1 caused a true and correct copy of
the foregoing criminal information to be mailed to the defendant, AUBRIE B.HARRISON.




                                                         G.ZACHARY TERWILLIGER
                                                         United States Attorney




                                                             SJaimer
                                                     £ial Assistant United States Attorney
                                                  Attorney for the United States
                                                  United States Attorney's Office
                                                  Fountain Plaza Three, Suite 300
                                                  721 Lakefront Commons
                                                  Newport News Virginia 23606
                                                  Phone:(757)225-8512
                                                  Email: jeremy.skinner@us.af.mil
